Electronically Filed
                                                           Supreme Court
                                                           SCPW-XX-XXXXXXX
                                                           19-OCT-2022
                                                           01:29 PM
                                                           Dkt. 5 ODDP

                           SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               IN RE KEVIN N. NAKAYAMA, Petitioner.


                         ORIGINAL PROCEEDING

                                ORDER
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the Petitioner’s October 18, 2022

petition for a writ of mandamus, and the record in 1CPC-19-

0001582, 1CPC-XX-XXXXXXX, and 1CPC-XX-XXXXXXX, we conclude that

the Petitioner has failed to demonstrate that he has a clear and

indisputable right to relief and no other remedy, see State ex

rel. Kaneshiro v. Huddy, 82 Hawai&i 188, 193, 921 P.2d 108, 113

(1996).   Therefore,

           IT IS ORDERED that the petition is denied.

           DATED:   Honolulu, Hawai#i, October 19, 2022.

                                        /s/   Mark E. Recktenwald
                                        /s/   Paula A. Nakayama
                                        /s/   Sabrina S. McKenna
                                        /s/   Michael D. Wilson
                                        /s/   Todd W. Eddins